Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
Oath/Declaration as file 09/25/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a first antenna carrier and a second antenna carrier coupled to the mechanized arch; and a first antenna holder coupled to the first antenna carrier and a second antenna holder coupled to the second antenna carrier, the first antenna holder configured to hold a transmit antenna that transmits the millimeter wave signal and the second antenna holder configured to hold a receive antenna that receives the millimeter wave signal.”
Claims 2-7 are also allowed as they further limit allowed claim 1.
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 8,
“…transmitting the millimeter wave signal via a transmit antenna and measuring one or more attributes of the millimeter wave signal received via a receive antenna following reflection of the millimeter wave signal off a base plate, to obtain a first set of one or more calibration measurements; in a presence of the test material placed on the base plate, transmitting the millimeter wave signal via the transmit antenna and measuring the one or more attributes of the millimeter wave signal received via the receive antenna following reflection of the millimeter 
Claims 9-15 are also allowed as they further limit allowed claim 8.
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…a pair of antenna carriers coupled to one or more racks of the mechanical arch on opposite sides of a top of the mechanical arch; a pair of antenna holders that are integral to or removably coupled to the pair of antenna carriers, the pair of antenna holders configured to accept a plurality of different antennas; a motor assembly coupled to the mechanical arch via a motor mount, the motor assembly including a motor coupled to one or more gears to drive the one or more racks to move the pair of antenna carriers along a length of the mechanical arch; and a support structure that couples to the base plate and to a frame of the mechanical arch.”
Claims 17-20 are also allowed as they further limit allowed claim 16.
The closest prior art references that were found based on an updated search.
Stahler et al. US 2008/0262480 - Instrument driver for e.g. tricuspid valve procedure, has catheter instrument provided to support carriage and another carriage coupled to frame, where two carriages are independently rotatable about respective axes of catheter instruments.
Stahler et al. US 2008/0262513 - Instrument driver for e.g. tricuspid valve procedure, has catheter instrument provided to support carriage and another carriage coupled to frame, where two carriages are independently rotatable about respective axes of catheter instruments.
Toume et al. US 2019/0365348 - Assembly for facilitating ultrasonic monitoring and imaging of target anatomical structure, has securing mechanism set at location within housing component for engaging slot when housing component is fitted within holding portion.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 8 and 16; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867